EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE 
 	 
The following is an examiner’s statement of reasons for allowance: Claims 1 and 4 with it respective dependents are allowable because the prior art does not teach or suggest the recitation therein including a helmet retention harness positioned within a helmet shell with a one handed manual adjustment assembly with each of a static first strap and adjustable second strap  having first and second ends with a helmet mounting feature, respectively and the adjustable second strap passes behind a first opposing strap side, over the cross bar, and behind a second opposing strap side of a second strap slider while continuously extending through a first strap slider to wrap around the second opposing side before returning to the second strap slider in combination a tightening strap portion attached to the first opposing strap side of the second strap slider extends toward the first end of the second strap to enable manual adjustment of the second strap slider away from the first strap slider by decreasing a longitudinal length of the second strap and a loosening strap portion coupled to the second opposing side of the second strap slider and extending toward the static first strap to enable manual adjustment of the second strap slider toward the first strap slider by increasing the longitudinal length of the second strap in an efficient manner substantially about the chin. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJASH PATEL whose telephone number is (571)272-4993. The examiner can normally be reached Monday-Thursday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 
to registered users. To file and manage patent submissions in Patent Center, visit: 

https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

information about Patent Center and https://www.uspto.gov/patents/docx for information about 

filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





August 27, 2022						/TAJASH D PATEL/                                                                                                Primary Examiner, Art Unit 3732